DETAILED ACTION
The amendment filed on September 21, 2021 has been entered.
Claim 17 is canceled, and claims 1-16 and 18-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumetz et al. (6,129,147) in view of Huggins (3,596,495).
	Dumetz et al. (Figure 3) discloses a heat exchanger tube 1 comprising: 
an unlabeled curved wall (left), the curve extending around a longitudinal axis of the heat exchanger tube 1;
	a leg 4a extending orthogonal to an end of the curved wall; 
a joint (left in Figure 4) connecting the curved wall and leg 4a and extending along the longitudinal axis, the joint including a bend defining an intersection of the curved wall and leg 4a; 
but does not disclose a plurality of dimples aligned along and on the bend in the joint.
Huggins (Figures 9-11) discloses a heat exchanger tube 37 comprising: 
an unlabeled curved wall (left), the curve extending around a longitudinal axis of the heat exchanger tube 37;
	a leg 40 (left) extending orthogonal to an end of the curved wall; 

a plurality of dimples 42 (one shown) aligned along and on the bend in the joint (Figures 9-10) for the purpose of improving heat transfer turbulence (column 2, lines 59-62).  Note Figure 9 of Huggins is a fragmentary view of tube 37, which would include a plurality of dimples 42.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Dumetz et al. a plurality of dimples aligned along and on the bend in the joint for the purpose of improving heat transfer turbulence as recognized by Huggins.
Regarding claim 2, Figure 3 of Dumetz et al. discloses the curved wall and leg 4a form a D-shaped half.
Regarding claim 3, Figure 3 of Dumetz et al. discloses two D-shaped halves are disposed symmetrically about a center longitudinal axis.
Regarding claim 6, Figure 9 of Huggins is a fragmentary view of tube 37, which would include a plurality of dimples 42 spaced evenly along the joint.
	Regarding claim 7, Figure 9 of Huggins discloses the plurality of dimples 42 are circular dimples.
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ any desired radius of the plurality of dimples, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the radius of the dimple affects the turbulence of the internal fluid and overall heat transfer.

	an inlet tank (header box) receiving liquid coolant;
	an outlet tank (header box, not shown) dispensing liquid coolant; and 
a core (Figure 2) disposed between the inlet tank and the outlet tank, the core including a plurality of heat exchanger tubes 1.
Regarding claim 10, as applied to claim 2 above, the claim limitations are met.
	Regarding claim 11, as applied to claim 3 above, the claim limitations are met.
Regarding claim 14, as applied to claim 6 above, the claim limitations are met.
Regarding claim 15, as applied to claim 7 above, the claim limitations are met.
Regarding claim 16, as applied to claim 1 above, the similar structure of the device of the combination of Dumetz et al. and Huggins is formed in a manner similar to the method claimed.  Additionally, the Examiner takes Official Notice of stamping in the heat exchanger manufacturing art to form dimples and its use would be within the level of ordinary skill in the art.
Regarding claim 18, as applied to claim 6 above, the claim limitations are met.
Regarding claim 19, as applied to claim 7 above, the claim limitations are met.
Regarding claim 20, as applied to claim 8 above, the claim limitations are met.

Claim(s) 1-8, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (5,875,668) in view of Huggins (3,596,495).
	Kobayashi et al. (Figure 27) discloses a heat exchanger tube 81 comprising: 

	a leg 456 extending orthogonal to an end of the curved wall 467; 
a joint connecting the curved wall and leg 456 and extending along the longitudinal axis, the joint including a bend (Figure 26) defining an intersection of the curved wall 467 and leg 456; 
but does not disclose a plurality of dimples aligned along and on the bend in the joint.
Huggins (Figures 9-11) discloses a heat exchanger tube 37 comprising: 
an unlabeled curved wall (left), the curve extending around a longitudinal axis of the heat exchanger tube 37;
	a leg 40 (left) extending orthogonal to an end of the curved wall; 
a joint connecting the curved wall and leg 40 and extending along the longitudinal axis, the joint including a bend (top) defining an intersection of the curved wall and leg 40; and
a plurality of dimples 42 (one shown) aligned along and on the bend in the joint (Figures 9-10) for the purpose of improving heat transfer turbulence (column 2, lines 59-62).  Note Figure 9 of Huggins is a fragmentary view of tube 37, which would include a plurality of dimples 42.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Kobayashi et al. a plurality of dimples aligned along and on the bend in the joint for the purpose of improving heat transfer turbulence as recognized by Huggins.
Regarding claim 2, Figure 27 of Kobayashi et al. discloses the curved wall 467 and leg 456 form a D-shaped half.

Regarding claim 4, Figure 27 of Kobayashi et al. discloses a divider 44 separating the D-shaped halves.
Regarding claim 5, Figure 27 of Kobayashi et al. discloses the divider 44 is a U-shaped divider.
Regarding claim 6, Figure 9 of Huggins is a fragmentary view of tube 37, which would include a plurality of dimples 42 spaced evenly along the joint.
	Regarding claim 7, Figure 9 of Huggins discloses the plurality of dimples 42 are circular dimples.
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ any desired radius of the plurality of dimples, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the radius of the dimple affects the turbulence of the internal fluid and overall heat transfer.
Regarding claim 16, as applied to claim 1 above, the similar structure of the device of the combination of Dumetz et al. and Huggins is formed in a manner similar to the method claimed.  Additionally, the Examiner takes Official Notice of stamping in the heat exchanger manufacturing art to form dimples and its use would be within the level of ordinary skill in the art.
Regarding claim 18, as applied to claim 6 above, the claim limitations are met.
Regarding claim 19, as applied to claim 7 above, the claim limitations are met.
.

	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (5,875,668) in view of Huggins (3,596,495) as applied to claim(s) 1-8, 16 and 18-20 above, and further in view of Applicant’s Admitted Prior Art Figure 2 (APA).
The combined teachings of Kobayashi et al. and Huggins lacks a plurality of tubes 81 in combination with a heat exchanger comprising:
	an inlet tank receiving liquid coolant;
	an outlet tank dispensing liquid coolant; and 
a core disposed between the inlet tank and the outlet tank, the core including a plurality of heat exchanger tubes 81.
APA discloses a heat exchanger 20 comprising:
	an inlet tank 40 receiving liquid coolant;
	an outlet tank 56 dispensing liquid coolant; and 
a core 72 disposed between the inlet tank 40 and the outlet tank 56, the core 72 including a plurality of heat exchanger tubes 32 for the purpose of achieving a desired heat transfer capacity.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Kobayashi et al. and Huggins the plurality of tubes in combination with a heat exchanger for the purpose of achieving a desired heat transfer capacity as recognized by APA.
Regarding claim 10, as applied to claim 2 above, the claim limitations are met.
	Regarding claim 11, as applied to claim 3 above, the claim limitations are met.

Regarding claim 13, as applied to claim 5 above, the claim limitations are met.
Regarding claim 14, as applied to claim 6 above, the claim limitations are met.
Regarding claim 15, as applied to claim 7 above, the claim limitations are met.

Response to Arguments
The rejections in view of Smith (GB 2159265) are withdrawn in light of the claim amendments.
The rejections in view of Helms et al. (2009/0050306) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763